DETAILED ACTION
This action is responsive to the amendments filed 5/31/2022.
Claims 1-4, 6-11, 13-18 and 20-24 are pending. Claims 1, 8, 15, 22 and 23 are currently amended, and Claim 24 is new.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano, et al., U.S. PGPUB No. 2019/0121842 (“Catalano”), in view of Chui, et al., U.S. PGPUB No. 2020/0065381 (“Chui”), and in view of Arsanjani, et al., U.S. Patent No. 10,949,619 (“Arsanjani”).
Catalano teaches a system and method for adjusting content. With regard to Claim 1, Catalano teaches a data processing system comprising: 
a processor; and a memory in communication with the processor (Fig. 3, CPU 21a, ROM 22, RAM 24, hard disk 23 and tape unit 25), the memory comprising executable instructions that, when executed by the processor, cause the data processing system to perform functions of: 
receiving a request to detect a tone for a content segment ([0057] describes that prior to sending user input content, the content can be forwarded to a tonal adjustment module); 
inputting the content segment into a first machine-learning (ML) model to detect the tone for the content segment ([0054] describes an exemplary tonal analysis module as a Watson Tone analyzer service, which uses linguistic analysis to detect tone in text. [0051] describes tone analysis uses external data); 
obtaining the detected tone as a first output from the first ML model ([0054] describes that the tone analysis is carried out to detect three types of tones from the text); 
inputting the content segment into a second ML model for modifying the tone from the detected tone to a modified tone ([0057] describes that the returned results of the analysis can be displayed for a user, and a model can determine from prior interactions between a user and an intended recipient what a desired sentiment level is corresponding to a particular desired tone for the message); 
obtaining at least one rephrased content segment as a second output from the second ML model, the rephrased content segment modifying the tone of the content segment from the detected tone to the modified tone ([0057] describes that text can be modified to match the specified tone, also described at [0063]-[0064]; and 
providing the at least one rephrased content segment for display ([0057] describes an iterative process that displays determined sentiment/tone as well as iteratively altered text to a user in an interface).
Catalano, in view of Chui teaches automatically analyzing the detected tone to determine that the detected tone conveys an improper tone; in response to determining that the detected tone conveys an improper tone, providing a notification for display, the notification displaying a description of the detected tone and indicating that the detected tone conveys an improper tone.
Catalano teaches at [0057] that a user receives and views a tone determined for entered text. Chui teaches at [0025] that the system scans an outgoing message to determine a tone of the message. The system also determines an intended tone of the message as well as how the message tone will probably be interpreted. The system can then propose changes and provide a visualization of which parts of the message should be changed to reflect the intended tone. [0046]-[0047] and Figs. 3-4 describe that graphical elements can be displayed which show various aspects of a message’s tone and provide interface elements through which a user can adjust the tone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chui with Catalano. Chui provides several additional features related to tone detection and correction of outgoing messages, which can better aid users in seeing and correcting improper tone within messages. Therefore, one of skill in the art would seek to combine aspects of Chui with Catalano, to improve user experience by improving the system’s ability and interfaces for ensuring outgoing messages convey a proper and intended tone.
Arsanjani teaches providing for display a user interface element for receiving explicit user feedback regarding accuracy of the detected tone. Arsanjani teaches at Col. 8 line 60 – Col. 9, line 27 that in the process of determining a context for user communications, the tone of communications can be identified. A user can be asked to provide feedback regarding whether the identified tone accurately captures the sentiment of the user communications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Arsanjani with Chui and Catalano. Arsanjani allows for user contexts to be updated based on user feedback on tone detected for outgoing messages. One of skill in the art would seek to combine Arsanjani with Chui and Catalano, to improve user experience by permitting users to adjust the system to better represent the tone of their communication within a given context.
Claim 8 recites a method carried out by the data processing system of Claim 1, and is similarly rejected. Claim 15 recites instructions executed to function as the system of Claim 1, and is likewise rejected. 
With regard to Claim 2, Catalano teaches receiving an input indicating a user's selection of the rephrased content segment; and upon receiving the input, replacing the content segment with the rephrased content segment. [0057] describes that proposed changes displayed to a user can be accepted, which replaces the text.
Claim 9 recites a method carried out by the data processing system of Claim 2, and is similarly rejected. Claim 16 recites instructions executed to function as the system of Claim 2, and is likewise rejected.
With regard to Claim 3, Catalano teaches collecting user feedback information relating to the user's selection of the rephrased content segment; ensuring that the user feedback information is privacy compliant; and storing the user feedback information for use in improving at least one of the first ML model or the second ML model. [0041] describes that cloud consumers using the described services in a cloud architecture have identity verification carried out using security procedures. [0048] describes proposing modifications based on historical correspondence between a user and specific recipient, where [0051] describes that previous messages are stored in a data store accessible by the tonal adjustment module.
Claim 10 recites a method carried out by the data processing system of Claim 3, and is similarly rejected. Claim 17 recites instructions executed to function as the system of Claim 3, and is likewise rejected.
With regard to Claim 4, Catalano teaches that providing the at least one rephrased content segment for display includes displaying the at least one rephrased content segment on a user interface element. [0057] describes that a description of a detected tone as well as the suggested changes to text can be displayed to a user in an interface.
Claim 11 recites a method carried out by the data processing system of Claim 4, and is similarly rejected. Claim 18 recites instructions executed to function as the system of Claim 4, and is likewise rejected.
With regard to Claim 6, Catalano teaches identifying a proper tone for the content segment; upon identifying the proper tone, generating a properly toned rephrased content segment, the properly toned rephrased content segment conveying the proper tone for the content segment; and providing the properly toned content segment as a suggested rephrase for display. [0057] describes that a sentiment level can be displayed with regard to two or more descriptions of tones, where a user can select a level corresponding to a proper tone and cause the system to provide substitute text corresponding to the desired tone.
Claim 13 recites a method carried out by the data processing system of Claim 6, and is similarly rejected. 
With regard to Claim 7, Chui teaches that determining that the detected tone conveys an improper tone includes examining at least one of a type of the content segment, an application from which the content segment originates, user history data, contextual information about a document from which the content segment originates, and a person to which the content segment is directed. [0025] describes that the intended tone of a message can be determined from context including a situational context of the parties to the message, a role of the recipient, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chui with Catalano and Arsanjani. Chui provides several additional features related to tone detection and correction of outgoing messages, which can better aid users in seeing and correcting improper tone within messages. Therefore, one of skill in the art would seek to combine aspects of Chui with Catalano and Arsanjani, to improve user experience by improving the system’s ability and interfaces for ensuring outgoing messages convey a proper and intended tone.
Claim 14 recites a method carried out by the data processing system of Claim 7, and is similarly rejected. Claim 20 recites instructions executed to function as the system of Claim 7, and is likewise rejected.
With regard to Claim 21, Catalano teaches providing for display a user interface element for receiving user feedback regarding accuracy of the detected tone. [0060] describes that a user can have text analyzed and a sentiment level determined therefor. A user can then set a target sentiment, causing the system to propose changes for words in the text to comport with the desired tone. A user can then provide feedback by accepting or rejecting proposed changes.
With regard to Claim 22, Chui teaches that the notification identifies a portion of the content segment for which the improper tone was detected, and the portion of the content segment is one sentence of the content segment. [0025] describes that the system determines an intended tone of a message and how the message tone will probably be interpreted. The system can then propose changes and provide a visualization of which parts of the message should be changed to reflect the intended tone.  [0043] and Fig. 2 show that one sentence can be analyzed for tone, and changed accordingly. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chui with Catalano and Arsanjani, to improve user experience by improving the system’s ability and interfaces for ensuring outgoing messages convey a proper and intended tone.
With regard to Claim 23, Chui teaches that the notification identifies a portion of the content segment for which the improper tone was detected, and the notification displays the improper tone for the portion of the content segment. [0025] describes that the system determines an intended tone of a message and how the message tone will probably be interpreted. The system can then propose changes and provide a visualization of which parts of the message should be changed to reflect the intended tone. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chui with Catalano and Arsanjani, to improve user experience by improving the system’s ability and interfaces for ensuring outgoing messages convey a proper and intended tone.
With regard to Claim 24, Arsanjani teaches that the explicit user feedback includes an approval or disapproval of the detected tone. Col. 9, lines 4-8 describe that a user can be asked specifically whether an identified tone accurately captures the sentiment of user communications. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Arsanjani with Chui and Catalano, in order to improve user experience by incorporating feedback to the tone detection process.


Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Arsanjani reference cures any deficiencies with regard to the previously cited prior art in teaching or suggesting the elements of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

7/2/2022